                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

Morteza Katebian,

        Plaintiff,

v.                                              Case No. 18-13379

Arash Missaghi, et. al.,                        Sean F. Cox
                                                United States District Court Judge

      Defendant.
______________________________/

     OPINION AND ORDER DENYING DEFENDANTS’ MOTION FOR SUMMARY
                             JUDGMENT

        In this shareholder dispute, Plaintiff claims that he is the rightful owner of a real estate

development company, and that Defendants stole his ownership interest by forging corporate

documents. Defendants have moved for summary judgment, arguing that Plaintiff was never the

true owner of the company and that he transferred the nominal rights that he did have. To

substantiate these arguments, Defendants provide documents that they purport were signed by

Plaintiff, and emails that they purport were sent by Plaintiff. For his part, Plaintiff provides his own

sworn affidavit that denies signing these documents or sending these emails.

        Because there are genuine issues of material fact that require the assessment of witness

credibility, the Court will deny Defendants’ motion for summary judgment.

                                   FACTUAL BACKGROUND

        Defendant Laila Alizadeh is a commercial real estate developer. Her husband, Defendant

Arash Missaghi, is her “consultant.” Alizadeh and Missaghi employ Defendant Troy Wilson to

manage some of the properties that they have developed.

                                                   1
       In 2012, Alizadeh, through the her wholly owned corporation Defendant Liberty & York,

purchased property in Southfield, Michigan. In 2014, Liberty & York purchased property near

Atlanta, Georgia. Led by Wilson, Skymark Properties Corporation—a wholly owned subsidiary of

Libery & York—performed property management functions, such as collecting rent, for these

properties. Other Skymark entities (of which Skymark Properties Corporation was the sole member)

took title to these properties and granted various mortgages.1

       In 2016, the Skymark entities had to refinance their mortgages on the Southfield property

and the Atlanta Property. For the Southfield property, Skymark negotiated a new mortgage with

Greenlake Real Estate Fund, LLC. For the Atlanta property, Skymark negotiated a new mortgage

with Extensia Financial, LLC.

       The Greenlake mortgage required that Skymark be owned by someone with a United States

Social Security Number. This was a problem for Alizadeh and Missaghi because both are Canadian

citizens. So Missaghi turned to Plaintiff Morteza Katebian (a mortgage broker who had been a friend

of his late father) because Katebian had a U.S. green card and a Social Security number.2 On August

1, 2016, Alizadeh and Katebian executed a stock transfer agreement that transferred total ownership

of Liberty & York to Katebian. (Def.’s Mot., Ex. D).

       Although nobody disputes that the August 1, 2016 share transfer was valid, the parties do

dispute its practical effect on the ownership of Liberty & York and the Skymark subsidiaries.

Defendants allege that, when Katebian and Alizadeh executed the transfer agreement, they


       1
        Some of these Skymark entities have been named as Defendants in this case.
       2
        Katebian alleges that he was recruited as a stand-in not only because he had a Social
Security Number, but also because Missaghi had “virtually no assets” and was facing fraud-
based criminal charges in Canada.

                                                 2
simultaneously executed a trust agreement that required Katebian to hold the shares of Liberty &

York as a trustee, with Alizadeh as the sole beneficiary. The trust agreement acknowledged that

Katebian “otherwise has no legal or beneficial interest or claim to the shares,” and that “all of

attributes of the beneficial ownership of the [shares] shall be and remain in” Alizadeh. (ECF No. 73-

8, PageID 1613).

       Defendants provide a copy of this trust agreement, which appears to be signed by Katebian

and Alizadeh, and witnessed by Wilson and Missaghi. (ECF No. 73-8). In response, Katebian denies

having ever agreed to hold the shares of Liberty & York in trust for Alizadeh. (ECF No. 77-7,

PageID 2097-2098) (Katebian Aff. ¶ 6) (“I never agreed to hold the shares of stock of Liberty &

York merely in trust for Defendant Laila Alizadeh. . .”).

          Now the owner of Libery & York and the de facto owner of its Skymark subsidiaries,

Katebian executed several corporate documents that secured mortgages from Greenlake and

Extensia. (ECF No. 77-2). These documents uniformly identified Katebian as Liberty & York’s sole

director and shareholder. The Greenlake mortgage secured a loan of $17.35 million and the Extensia

mortgage secured a loan of $3 million. Katebian also personally guaranteed these loans. However,

Defendants assert that “there was so much equity in the property that there was no actual risk” to

Katebian.

       Even though Katebian was the owner on paper, he did not exert control over Liberty &

York’s day-to-day operations. (Katebian Dep. 124:6-130:4). From an operational standpoint,

Liberty & York and its Skymark subsidiaries continued to be controlled by Alizadeh, Missaghi, and

Wilson.

       In June 2017, Wilson contacted Liberty & York’s corporate counsel, John Premo of the law


                                                 3
firm Kickham Hanley, requesting resolutions that would transfer ownership from Katebian back to

Alizadeh. Premo prepared these documents and sent them to Wilson. (ECF No. 77-9). In a document

titled “Minutes of the July 14, 2017 Meeting of the Sole Shareholder and the Sole Member of the

Board of Directors of Liberty & York Corporation,” Katebian appears to have transferred his interest

in Liberty & York back to Alizadeh. (ECF No. 73-11). He also appears to have resigned as the sole

director. Katebian denies signing or approving these minutes, and denies having transferred his

ownership interest back to Alizadeh. (Katebian Aff. ¶ 6, 17)

         Despite these minutes purporting to divest Katebian of all involvement in Liberty & York

after July 14, 2017, Wilson continued to treat Katebian as a corporate authority. On October 18,

2017—three months after Defendants contend Katebian had transferred all stock back to

Alizadeh—Wilson emailed Katebian, seeking his approval to transfer property from one Skymark

entity to another. (ECF No. 77-8).

         Another document from this timeframe is also relevant.           Defendants provide an

“Acknowledgment” of Liberty & York, dated November 17, 2017. In this acknowledgment,

Katebian appears to acknowledge that he held the shares of Liberty & York in trust for Alizadeh.

(ECF No. 73-12). However, the Acknowledgment also recognizes that “Morteza Katebian is the sole

Shareholder of [Liberty & York]” and that he would continue to serve as the sole director “until the

next annual meeting . . . until his successor has been duly elected and qualified, or until his

resignation or removal.” Id. Again, Katebian denies having ever held Liberty & York in trust for

Alizadeh. (Katebian Aff. ¶6), or signing the November 17, 2017 Acknowledgment. (Katebian Aff.

¶ 17).

         Until January 2018, Katebian was unaware of the July 2017 minutes or the November 2017


                                                 4
Acknowledgment, and believed that he—at least on paper—still owned Liberty & York. (Katebian

Aff. ¶ 13). On January 28, 2018, Katebian emailed Missaghi and Wilson, requesting that they

“replace [him] as a director and get [him] off the loans.” (ECF No. 73-14). Katebian stated that he

wouldn’t “interfere with your operation, but [he] wante[ed] the mortgage payments to be the first

payments to make” because he wanted to “protect [his] credit in the U.S.” Id. The record does not

contain any response to this email.

       On January 29, 2018, Katebian again emailed Missaghi and Wilson. He stated that he was

“not claiming any ownership in [their] company” and that he wouldn’t interfere in their business

“except for the loans which [he] gave personal guarantee [sic]” (ECF No. 73-5). He then threatened

to contact Bank of America to change the Skymark entities’ signing authorities. This threat was to

get Missaghi and Wilson’s attention. Id.

       On January 30, 2018, Wilson emailed Katebian, stating that he does not respond to

“leveraging, or angling, or threats.” (ECF No. 73-13) (“Never have, never will.”) Wilson then

responded to Katebian’s threat. He stated that he had “flown to LA and met with Green Lake in

person and explained to them what [Katebian’s] role was in the previous mortgage and also

explained to them that absolute control over the US entity is and always been [Alizadeh]. [He] also

[had] done the same with Extensia. [He] also had the minute book for the corporations updated to

reflect the removal of [Katebian’s] status as a director.” (ECF No. 73-13, PageID 1651).

       Katebian immediately emailed Edward Kickham of Kickham Hanley to ask about his alleged

removal as a director of the corporation. (ECF No. 73-17). Premo (Kickham’s partner) provided the

relevant documents. (ECF No. 73-18). Katebian replied, asking “who gave this document to you?

Why didn’t you double check with me before removing me? Did you inform the lenders?” (ECF No.


                                                5
73-19). Kickham responded that they had received the documents from “Ara/Laila’s office.” (ECF

No. 73-20, PageID 1666).

       On February 2, 2018, Missaghi emailed Katebian, attaching a pre-drafted letter for Katebian

to adopt as a retraction of his claims of wrongdoing against Liberty & York’s corporate counsel. The

pre-drafted letter read as follows:

               Gentlemen:

              Please disregard the emails that were sent to you regarding Liberty & York
       Corporation and its affiliates, in which I errantly made claims against John Premo
       and Kickham Hanley PLLC. It is my understanding that Mr. Premo, Mr. Kickham
       and the firm have always diligently and ethically represented Liberty & York
       Corporation and its affiliates. I hereby retract the emails sent to Mr. Kickham and
       Mr. Premo. Any claims or alleged claims contained therein are baseless.

              It is an irrefutable fact that I did not have any interest in Liberty & York
       Corporation but acted in my capacity as sole officer of the corporation. Since I no
       longer have any capacity in the corporation, I accept the fact that neither Mr. Premo
       nor Mr. Kickham will discuss, or be expected to discuss, the corporation’s business
       with me.

               Again, my attacks against Mr. Premo and Mr. Kickham are unfounded,
       unwarranted, and meaningless. I admit and acknowledge that I have no claims or
       cuases of action against Mr. Premo, Mr. Kickham, or Kickham Hanley PLLC. And
       I further acknowledge that Mr. Premo, Mr. Kickham nor Kickham Hanley PLLC do
       not represent me in a personal capacity in any matters.

              I would only request that upon confirmation of my personal guarantees
       provided to Green Lake LLC and Extensia Credit Union being released in favor of
       Laila Alizadeh I would receive notice of the same forthwith upon my release of my
       personal Guarantee’s.

              This retraction is being provided to you of my own free will, without the
       influence of any other party.

(ECF No. 73-21, PageID 1671)

       Katebian responded to this email, telling Missaghi that he would talk to his lawyer, Jay

Auerbach, on Monday. (ECF No.73-22). On Sunday, February 4, 2018, Missaghi again emailed

                                                 6
Katebian, stating that “nothing less than the email as per the attachment will be acceptable.” (ECF

No. 73-23).

       On Monday, February 5, 2018, Missgahi emailed Premo and Kickham (with Katebian cc’d),

stating that Katebian had until 4pm that day to retract his allegations of wrongdoing, and implying

that legal steps should be taken if he did not meet that deadline. (ECF No. 73-24). Katebian

responded to that email, stating that he was “still waiting for [Kickham]’s respond [sic].” (ECF No.

73-25). Kickham responded, stating that, in October 2017, Katebian’s counsel had confirmed that

Wilson was the contact person for company matters. So, when Wilson furnished signed documents

that transferred control of Liberty & York back to Alizadeh, Kickham made the appropriate minute

book change. Kickham stated that he was “at a loss to understand what [Katebian’s] complaint is.”

(ECF No. 73-26).

       Katebian responded, reaffirming that he had not, at any time, “consented to relinquish [his]

control over to [Alizadeh].” (ECF No. 73-27).

       Kickham responded, again asserting that he had simply recorded a document that had been

provided to him. (ECF No. 73-28) (“As I wrote you last week, we did not remove you, you removed

yourself.”) Katebian replied that he understood Kickham’s position now, and that he need to conduct

his own due diligence. (ECF No. 73-29).

       On February 6, 2019, at 12:49pm, Katebian emailed Missaghi. The substance of the email

was addressed to Premo and Kickham. This email incorporated, in full, the pre-drafted language that

Missgahi had sent Katebian days before. (ECF No 73-30).        Missaghi respond to this email, stating

“Thats fine. This is what they want. Email them direct and cc me and [Alizadeh]” (ECF No. 73-31).

Katebian replied, stating, “Ok, as a courtesy I am sending it to [Auerbach] just for him to see it first


                                                   7
then I will sent it to them. I won’t change anything.” (ECF No. 73-32). Missaghi responded, “Ok

thats fine. I just sen yo [sic] a draft of the meeting. If good let me know and I will email it out.”

(ECF No. 73-33). Later Missaghi again emailed Katebian, saying “Please send that email, so that

this is done . . .” (ECF No. 73-34).

       On February 6, 2018, at 2:55pm, an email was sent from Katebian’s email account to

Kickham and Premo, with Missaghi, Alizadeh, Auerbach, and Wilson cc’d. This email incorporated,

in full, the pre-drafted language that Missaghi had sent Katebian days before. Again, this language

included an acknowledgment that “[i]t is an irrefutable fact that I do not have any interest in Liberty

& York Corporation.” Id. In Katebian’s sworn affidavit, he denies sending this email. (Katebian Aff.

¶ 18) (“I did not send the February 6, 2018, mea culpa email . . .”). Kickham responded: “Thank

you, Ben. I’m glad we were able to resolve this amicably.” (ECF No. 73-36).

       Things were quiet for a couple months. But, on April 6, 2018, Extensia emailed Wilson and

Katebian, seeking financial information for its annual term loan review. (ECF No. 73-37). Katebian

emailed Wilson, stating that he had been told that he would be off the mortgages, and asking about

the status of new mortgages. Id.

       On June 26, 2018, Katebian emailed Kickham and Premo, asking for “any update on the

mortgages.” (ECF No. 73-38). He sent this email by “replying” to Kickham’s February 6, 2018,

“thank you” email.

                                PROCEDURAL BACKGROUND

       On October 29, 2018, Katebian filed this lawsuit against Alizadeh, Missaghi, Wilson, and

several Skymark entities. (ECF No. 1). In Count I, Katebian seeks a declaration that he is the sole

owner of Liberty & York. Katebian also alleged counts for common law conversion, statutory


                                                  8
conversion, tortious interference, and civil conspiracy.

       Without answering the complaint, Defendants filed a motion to dismiss and for summary

judgment. As the title suggests, Defendants’ motion was twofold. In the first part, Defendants

moved to dismiss all claims, except Count I as to Alizadeh. In this part of the motion, Defendants

argued that (1) the conversion claims should be dismissed because intangible “ownership interests”

cannot be converted; (2) the tortious interference claim should be dismissed because Katebian lacks

standing and does not allege that Defendants’ actions were malicious or improper; (3) the conspiracy

count must fail because there was no underlying tort; and (4) the corporate defendants, Wilson, and

Missaghi, should be dismissed from Count I because they do not have legal interests adverse to

Katebian.

       In the second part of the motion, Defendants moved for summary judgment on the “entire

complaint,” citing the minutes and acknowledgment allegedly signed by Katebian and concluding

that “he cannot possibly convince the Court that control over Liberty & York was wrested from him

involuntarily.” (ECF No. 11, PageID 163).

       On April 31, 2019, the Court largely denied the Defendants’ motion to dismiss and for

summary judgment. (ECF No. 31). Specifically, the Court denied summary judgment and only

dismissed Katebian’s tortious interference claim. The Defendants’ motion was denied in all other

respects. The case proceeded to discovery.

       During discovery, Defendants requested “all emails between January 1, 2018 and August 1,

2018 to or from you Troy Wilson, Edward Kickham, John Premo, Ara Missaghi, Jay Auerbach

related to Liberty & York and/ or the Skymark entities.” (ECF No. 73-44).

       Katebian did not produce any of the emails described above. On September 5, 2019,


                                                 9
Magistrate Judge David R. Grand ordered Katebian to “conduct an additional search for all

documents” responsive to this request and to produce any responsive documents on or before

September 25, 2019. Eventually, Katebian produced the emails.

       Discovery closed on October 28, 2019.3 On November 19, 2019, the Defendants filed their

motion for summary judgment. The vast majority of this motion (roughly 24 of its 30 pages) either

attacks Katebian’s credibility or attempts to show that the facts seem to favor Defendants. On

December 16, 2019, Katebian filed a response to the Defendants’ motion for summary judgment.

Like Defendants’ motion, Katebian’s response largely disputes the facts; roughly 25 of its 29 pages

lays out the factual background as he sees it. The Defendants filed a reply. The Court heard oral

arguments on March 5, 2020.

                                            ANALYSIS

       Summary judgment will be granted where there exists no genuine issue of material fact.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). No genuine issue of material fact exists

where “the record taken as a whole could not lead a rational trier of fact to find for the non-moving

party.” Matsushita Elect. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). The

moving parties bear the burden to show that there is no genuine issue of material fact, but that

burden may be discharged by pointing out the absence of evidence to support the nonmoving party’s

case. Bennett v. City of Eastpointe, 410 F.3d 810, 817 (6th Cir. 2005); see also Daniels v. Woodside,

396 F.3d 730, 735 (6th Cir. 2005) (“Entry of summary judgment is appropriate against a party who

fails to make a showing sufficient to establish an element essential to that party’s case, and on which



       3
        Magistrate Judge Grand allowed some discovery to occur after this date (i.e. the parties’
depositions).

                                                  10
that party will bear the burden of proof at trial.”) (citations omitted).

          Once the moving party has carried its burden, the nonmoving party must set forth specific

facts, supported by evidence in the record, that shows there is a genuine issue for trial. Matsushita,

475 U.S. at 586. “The mere existence of a scintilla of evidence in support of the [non-moving

party]’s position will be insufficient; there must be evidence on which the jury could reasonably find

for the [non-moving party].” Anderson, 477 U.S. at 252. The Court “must view the evidence, all

facts, and any inferences that may be drawn from the facts in the light most favorable to the non-

moving party.” Skousen v. Brighton High Sch., 305 F.3d 520, 526 (6th Cir. 2002).

        In the relatively short section of Defendants’ motion that is dedicated to legal (as opposed

to factual) argument , Defendants argue that (1) the declaratory judgment claim should be dismissed

because “Katebian was only a trustee in the first place [and] voluntarily returned his shares to

Alizadeh in 2017;” (2) the conversion claims should be dismissed because Katebian (a) has not

shown that he had any possessory right in Liberty & York , (b) has not shown that the Defendants

converted his interest “to their own use;” or (c) has not shown that he suffered damage; and (3) the

conspiracy claim should be dismissed for lack of an underlying tort.

        Defendants also argue that Katebian’s case should be dismissed as a discovery sanction

because he committed perjury and failed to produce some of the requested emails in a timely

manner.

        In the relatively short section of Katebian’s response that is devoted to legal (as opposed to

factual) argument, Katebian argues that most of the documents that the Defendants cite in their

motion have been forged, and that the undisputedly valid stock transfer agreement is the operative

document in this case.


                                                  11
I.     Validity of Contested Documents

       The resolution of Defendants’ first argument is quick, and generally disposes of this motion.

Defendants argue that the trust agreement, the July 14, 2017 minutes, the November 17, 2017

Acknowledgment, and the February 6, 2018 “mea culpa” email show that Katebian never was the

true owner of Liberty & York, and that he undisputedly transferred any interest that he had in

company. In response, Katebian provides a sworn affidavit, wherein he testifies that these

documents were forged. As the Court previously recognized “whether [a] note is a forgery is a

question of fact, and [c]redibility judgments and weighing of the evidence are prohibited during the

consideration of a motion for summary judgment; rather, the evidence should be viewed in the light

most favorable to the non-moving party.” Smith v. Weers, 2018 WL 2087122 at *3, n.1 (6th Cir.

January 2, 2018) (citing Rorrer v. City of Stow, 743 F.3d 1025, 1038 (6th Cir. 2014) (internal

citations omitted)).

       Essentially, Defendants ask the Court to ignore Katebian’s sworn affidavit. They offer

several examples of times that Katebian has seemingly contradicted himself during this case. (ECF

No. 73, PageID 1539-1540). However, at this stage, the Court is unable to weigh Katebian’s

credibility, and his sworn affidavit provides a version of events that would invalidate the legal effect

of the contested documents. Further, Katebian has provided an expert report that concludes that his

signature was forged. (ECF No. 77-7). Thus, these documents cannot serve as the basis for an award

of summary judgment in Defendants’ favor.

       Moreover, other evidence casts at least some doubt on the contested documents. For

example, in October 2017, Wilson reached out to Katebian to approve a land transfer. (ECF No. 77-

8). This email came more than three months after the July 14, 2017 meeting that purported to


                                                  12
remove Katebian’s ownership and governance interests in Liberty & York. And the November 17,

2017 Acknowledgement states that, as of that date, Katebian “is the sole shareholder of [Liberty &

York]” and that he had been “elected to serve on the Board of Directors as the sole Director” for the

foreseeable future. (ECF No. 73-12). The unclear circumstances surrounding these documents, and

Katebian’s evidence regarding the possibility of forgery, creates a genuine issue of material fact for

trial.4

II.       Conversion and Conspiracy

          Defendants arguments regarding Katebian’s conversion claims are equally unpersuasive.

Defendants argue that Katebian cannot show that he ever had a possessory interest in Liberty &

York. However, the stock transfer agreement (and Katebian’s sworn testimony regarding his lack

of involvement in the later documents purporting to transfer his interest back) belie that argument.

And, contrary to Defendants’ argument regarding Katebian’s inability to prove that the Defendants’

converted his property to “their own use,” he points to an email from Wilson that describes the

Defendants diverting Liberty & York’s assets to other entities that they controlled. (ECF No. 77-8).

Finally, although Defendants argue that Katebian has not substantiated his claim that he has suffered

substantial damages, he has pointed to facts that (viewed in his favor) show that the Defendants

deprived him of his property interest in Liberty & York for some period of time. This deprivation

would be enough to support a conversion claim. See Aroma Wines & Equip., Inc. v. Columbian

Distribuition Services, Inc., 497 Mich. 337, 353 (2015) (conversion generally encompasses any



          4
        It should also be noted that, besides these questionable documents, Defendants point to
no other document that purport to transfer Katebian’s interest back to Alizadeh. For example,
Defendants have not provided a stock transfer agreement, like that which was executed in
August 2016.

                                                 13
conduct “inconsistent with the owner’s property rights.”)

        Thus, the Court concludes that Defendants’ motion raises no argument that would justify

entering summary judgment in their favor on Katebian’s conversion claims. And, because

Defendants entire argument against the continuation of Katebian’s civil conspiracy claim was that

there is “no underlying tort,” (ECF No. 73, PageID 1544), the Court concludes that this argument

is meritless too.

III.    Spoilation Argument

        Defendants ask the Court to dismiss this case as a discovery sanction because Katebian

committed spoilation and perjury.

        a.      Spoilation

        “Spoliation is the destruction or significant alteration of evidence, or the failure to preserve

property for another’s use as evidence in pending or reasonably foreseeable litigation.” Forest

Labs., Inc. v. Caraco Pharm. Labs., Ltd., 2009 WL 998402, at *1 (E.D. Mich. 2009). Defendants

argue that “[g]iven the existence of the June 26 email and the emails embedded within it, the only

conclusion that can be drawn is that Mr. Katebian deleted the relevant emails.”

        Rule 37(e) provides the relevant mechanism for evaluating claims of spoilation of

electronically stored information, such as emails:

        If electronically stored information that should have been preserved in the
        anticipation or conduct of litigation is lost because a party failed to take
        reasonable steps to preserve it, and it cannot be restored or replaced through
        additional discovery, the court:

                (1) upon finding prejudice to another party from loss of the information,
                may order measures no greater than necessary to cure the prejudice; or

                (2) only upon finding that the party acted with the intent to deprive
                another party of the information’s use in the litigation may:


                                                      14
                       (A) presume that the lost information was unfavorable to the party;

                       (B) instruct the jury that it may or must presume the information
                       was unfavorable to the party; or

                       (C) dismiss the action or enter a default judgment.

       Notably, Rule 37(e) only applies if the information cannot be restored or replaced through

additional discovery. Here, the emails that Defendant argues Katebian failed to disclose were sent

or received by Defendants or their corporate counsel. Defendants likely could have found these

emails through a simple search of their own email accounts. Accordingly, the Court fails to see the

applicability of Rule 37 or the appropriateness of dismissal.

       Moreover, even if Rule 37(e) applied (as Defendants say it does), there is no indication that

Defendants suffered any prejudice, or that Katebian “acted with the intent to deprive another party

of the information’s use in the litigation.” Thus, the Court will not dismiss this case for spoilation.

       b.      Perjury

       Defendants point to several apparent contradictions between sworn testimony that Katebian

has given in this case. (ECF No. 1538-1540). Although these contradictions are troubling, they

appear better suited for impeachment than grounds for dismissal. Some may not even necessarily

be contradictions. For example, one of Katebian’s earlier affidavits stated that he had intended to

be “in control” of the Southfield and Atlanta properties. Defendants point to some parts of

Katebian’s deposition that indicate that he never intended to be involved in the day-to-day

management of these properties. However, the full portion of the affidavit states that, before signing

onto the relevant mortgages, he believed that he would be “in control of the properties, with




                                                  15
[Wilson’s] management assistance.”5 Thus, the affidavit is not necessarily inconsistent with

Katebian’s other sworn testimony, and it is not clear that the sworn statements identified by

Defendants rise to the level of perjury. Accordingly, the Court declines to dismiss the case, on these

grounds, at this time.

                                          CONCLUSION

       Because there are currently no grounds to dismiss this case for spoilation or perjury, the

Court DECLINES to do so. And because there are material issues of fact at the very heart of this

case, the Court DENIES Defendants’ motion for summary judgment.

       IT IS SO ORDERED.
                                               s/Sean F. Cox
                                               Sean F. Cox
                                               United States District Judge

Dated: March 18, 2020




       5
        Other allegedly perjured statements do not appear to be on issues that are material to this
case. For example, in Katebian’s previous affidavit, he stated that he had initially been
approached by Missaghi’s father about signing on with Liberty & York. Defendants argue that
Missaghi’s father died six months before Liberty & York ever needed a Social Security number.
Putting aside the fact that this testimony could easily be the result of a hazy memory or
preliminary discussions about Katebian becoming involved in Liberty & York, this dispute is
immaterial to the issues in this case.

                                                 16
